United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 05-2587
                                ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the District of
                                         *      Nebraska.
Robert L. Williams,                      *
                                         *      [UNPUBLISHED]
             Appellant.                  *

                                ________________

                            Submitted: March 13, 2006
                                Filed: May 12, 2006
                                ________________

Before COLLOTON, HEANEY and GRUENDER, Circuit Judges.
                      ________________

PER CURIAM.


       Robert L. Williams pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced Williams to 41
months’ imprisonment. Williams appeals his sentence, arguing that the district court
gave undue weight to the United States Sentencing Guidelines or improperly treated
them as mandatory in violation of United States v. Booker, 543 U.S. 220 (2005), and


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
that the district court improperly balanced the factors outlined in 18 U.S.C. § 3553(a).
We affirm.


       A sentence falling within the advisory guidelines sentencing range is
presumptively reasonable and will be disturbed only if the sentencing court abused
its discretion by giving significant weight to an improper factor, failing to consider
a factor that deserved significant weight or committing a clear error in judgment when
weighing appropriate factors. United States v. Sebastian, 436 F.3d 913, 915 (2006).
We do not require “‘robotic incantations’ that each statutory factor has been
considered.” United States v. Lamoreaux, 422 F.3d 750, 756 (8th Cir. 2005) (citation
omitted). Instead, it is enough if it is clear that the guidelines were applied in an
advisory fashion and that the district court appropriately considered the non-
guidelines factors. Id.


       As calculated by the district court, Williams’s advisory guidelines sentencing
range was 41 to 57 months. Williams’s 41-month sentence falls at the low end of that
range and is presumptively reasonable. Having reviewed the record, we find no abuse
of discretion. The record does not suggest that the district court applied the
guidelines in a mandatory fashion or gave them undue weight. Instead, the district
court accepted a plea agreement in which the United States agreed to recommend a
sentence at the low end of the guidelines sentencing range, and the district court gave
Williams just such a sentence. It is also clear that the district court considered factors
beyond the guidelines sentencing range. Specifically, the district court heard
argument concerning Williams’s personal characteristics (e.g., age and health). The
district court opined, however, that a lengthier sentence (as opposed to the probation
requested by Williams) was appropriate because lighter sentences served by Williams
previously had proven to be an insufficient deterrent and because Williams
knowingly possessed firearms for several years despite his felon status. The record
further reflects that, but for the plea agreement, the district court would have
sentenced Williams to an even longer period of imprisonment.

                                           -2-
      As we find that the district court properly calculated the advisory guidelines
range, considered the non-guidelines factors and arrived at a reasonable sentence, we
affirm.


                       _____________________________




                                        -3-